Citation Nr: 1443988	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right acromioclavicular joint and early degenerative joint disease of the right glenohumeral joint, prior to January 15, 2014, on appeal from an initial grant of service connection.  

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the right acromioclavicular joint and early degenerative joint disease of the right glenohumeral joint, after January 15, 2014, on appeal from an initial grant of service connection.  

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left acromioclavicular joint and early degenerative joint disease of the left glenohumeral joint, prior to January 15, 2014, on appeal from an initial grant of service connection.  

4.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the left acromioclavicular joint and early degenerative joint disease of the left glenohumeral joint, after January 15, 2014, on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from September 1978 to October 1981, and from January 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Buffalo, New York.  In that action, the RO granted service connection for disabilities of both shoulders and assigned separate 10 percent disability evaluations.  The appellant has appealed that action claiming that higher ratings should be assigned for both shoulder disorders.

This matter was previously remanded in May 2012, March 2013, and November 2013 to accomplish additional development.  It is noted that as a result of the Board's Remand of November 2013, the appellant underwent additional medical testing in January 2014.  The medical results were forwarded to the Appeals Management Center (AMC) (in Washington, DC) which, in turn, found that the evidence of record supported the assignment of a 20 percent disability evaluation for both shoulders, effective January 15, 2014.  The claim has since been returned to the Board for review.  

Upon reviewing the development that has occurred since November 2013, the Board finds there has been substantial compliance with its remand instructions.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance.'  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this case, the record indicates that the agency of original jurisdiction had the appellant undergo additional medical testing.  Thereafter, a Supplemental Statement of the Case was issued.  Based on the foregoing, the Board finds that the agency of original jurisdiction substantially complied with the mandates of its latest Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013). 


FINDINGS OF FACT

Throughout the rating period on appeal, the appellant's right and left shoulder disabilities have been manifested by tenderness and pain on both shoulders along with limitation of motion and x-ray film evidence of arthritis.  Ankylosis of the shoulders has not been diagnosed.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent but no higher for degenerative joint disease of the right acromioclavicular joint and early degenerative joint disease of the right glenohumeral joint, prior to January 15, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.321, Part 4, Diagnostic Codes 5024, 5200, 5201, 5202, 5203, and 5303 (2013).  

2.  The criteria for an evaluation of 20 percent but no higher for degenerative joint disease of the left acromioclavicular joint and early degenerative joint disease of the left glenohumeral joint, prior to January 15, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.321, Part 4, Diagnostic Codes 5024, 5200, 5201, 5202, 5203, and 5303 (2013).  

3.  The criteria for a disability evaluation in excess of 20 percent for degenerative joint disease of the right acromioclavicular joint and early degenerative joint disease of the right glenohumeral joint, after January 15, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.321, Part 4, Diagnostic Codes 5024, 5200, 5201, 5202, 5203, and 5303 (2013).  

4.  The criteria for a disability evaluation in excess of 20 percent for degenerative joint disease of the left acromioclavicular joint and early degenerative joint disease of the left glenohumeral joint, after January 15, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.321, Part 4, Diagnostic Codes 5024, 5200, 5201, 5202, 5203, and 5303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks higher evaluations for his service-connected shoulder disabilities.  The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient relevant evidence and on what this evidence shows, or fails to show, in the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112  (2007).  Thus, no further development is required regarding the duty to notify.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the appellant's claims files.  The RO and AMC have obtained the appellant's service treatment records, as well as VA medical records.  He was also afforded multiple VA medical examinations.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)(affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

The Board is not aware, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received or attempted to obtain.  Based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.

In conjunction with his claim for benefits, the appellant's paperless Virtual VA claims file has been reviewed.  Virtual VA claims files are a highly secured electronic repository that is used to store and review documents involved in the claims process, and it is noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file. 

II.  Laws and Regulations - Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify with various disabilities.  38 C.F.R. § 4.1 (2013) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2013) requires that medical reports be interpreted in light of the whole records history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2013) provides that, where there is a question as to which of two disability evaluations will be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The appeal instant appeal stems from the appellant's disagreement with an evaluation assigned in connection with the original grant of service connection, and the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, staged ratings may be appropriate.  

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).  

The appellant has been assigned a 10 percent disability evaluation for his shoulder disabilities prior to January 15, 2004, and 20 percent thereafter, in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5201 (2013).  This code provides that limitation of motion of the major or minor arm at shoulder level warrants a 20 percent disability rating.  38 C.F.R. Part 4 (2013).  In this instance, the right arm is the major arm.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent disability rating.  A 40 percent rating is warranted where there is limitation of motion of 25 degrees from the side.  Limitation of motion of the minor arm midway between the side and shoulder level warrants a 20 percent disability rating.  A 30 percent is warranted for the minor arm where there is limitation of motion of 25 degrees from the side.  

Disabilities of the shoulder and arm may be evaluated under rating criteria that contemplate ankylosis of the scapulohumeral articulation (Diagnostic Code 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  38 C.F.R. Part 4 (2013).  If there is no evidence of ankylosis of the scapulohumeral articulation or impairment of the humerus, Diagnostic Codes 5200 and 5202 are not for application.  

Under Diagnostic Code 5203, for impairment of the clavicle or scapula in the major or minor arm, a 10 percent rating is granted for malunion without loose movement; a 20 percent rating is granted for nonunion with loose movement or for dislocation.  38 C.F.R. Part 4 (2013).  

Normal ranges of upper extremity motion are defined by VA regulation as follows:  forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2013).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that 38 C.F.R. §§ 4.40 and 4.45 were not subsumed into the diagnostic codes under which a veteran's disabilities are rated.  Therefore, the Board must consider the "functional loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 (2013).  Functional loss may occur as a result of weakness or pain on motion of the affected body part.  38 C.F.R. § 4.40 (2013).  The factors involved in evaluating, and rating, disabilities of the joints include:  weakness; fatigability; incoordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2013).  These factors do not specifically relate to muscle or nerve injuries independently of each other, but rather, refer to overall factors, which must be considered when rating the veteran's joint injury.  See DeLuca, 8 Vet. App. 202, 206-7 (1995).  See also Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); c.f. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the possible manifestation of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 (2013)), as well as less or more movement than is normal, weakened movement, excess fatigability, and weight-bearing (38 C.F.R. § 4.45 (2013)).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.14 (2013) (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-up.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 (2013) and 38 C.F.R. § 4.45 (2013) should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  

III.  Facts and Discussion

The appellant is seeking disability evaluations in excess of 10 percent for each shoulder disorder prior to January 15, 2014, and greater than 20 percent after January 15, 2014.  The record reflects that he was afforded examinations of the shoulders in July 2009, March 2011, May 2012, and June 2014.  

Again, the first examination of the appellant's joints occurred in July 2009.  The appellant complained of pain and occasional locking of the joints of the shoulders.  He also reported flare-ups of symptoms.  The acromioclavicular joints were tender to palpitation.  Range of motion was:

Left flexion 			0 to 160 degrees
Left abduction		0 to 160 degrees

Right flexion 		0 to 160 degrees
Right abduction		0 to 160 degrees

The examiner reported crepitus in both shoulders but upon repetitive motion, there was no evidence of any motor loss.  Degenerative joint disease of the joints was diagnosed along with early degenerative joint disease of the glenohumeral joint bilaterally.  

Another VA Compensation and Pension Examination was accomplished in March 2011.  The appellant complained of pain, popping of the joints, and stiffness.  He also reported weekly flare-ups of shoulder symptoms.  Range of motion studies produced the following results:

Left flexion 			0 to 160 degrees
Left abduction		0 to 150 degrees
Pain on motion		Yes

Right flexion 		0 to 160 degrees
Right abduction		0 to 160 degrees
Pain on motion		Yes

Ankylosis was not indicated.  The examiner noted that the appellant had difficulties with lifting and carrying.  Muscle strength was not diminished and muscle wasting in the shoulder areas was not found.  

A VA rheumatology note from September 2011 notes that the appellant was experiencing pain and some mild restriction in movement of the shoulders.  Crepitus was also reported.  This note corresponds to earlier VA rheumatology reports from 2009 and 2010 indicating that the appellant had sought treatment on various occasions for the symptoms produced not only by his shoulder disorders but also by other service-connected and nonservice connected joint disabilities.  The Board notes that the preferred method of treatment appears to have been pain medications and rest.  Rheumatology reports from 2012 mirror the earlier reports.

In May 2012 the appellant had another VA examination of the shoulders.  At that time, the appellant had no complaints of flare-ups with respect to either shoulder.  The examiner performed range of motion testing and addressed additional functional impairment with repetitive motion.  However, the examiner did not express whether there would be additional functional limitation during flare-up, such as described by the Veteran at the previous examinations.  

Range of motion studies produced the following results:

Left flexion 			0 to 130 degrees
Left abduction		0 to 130 degrees
Pain on motion		Yes

Right flexion 		0 to 120 degrees
Right abduction		0 to 110 degrees
Pain on motion		Yes

Functional loss was characterized as involving less movement in the shoulders due to pain, along with increased pain with repetitive movement.  Muscle strength was not diminished.  

Because the previous examination did not provide all of the information needed by the Board to properly evaluate the appellant's claim, the claim was remanded so that another examination could be accomplished.  Such an examination was performed in April 2013.  Per the April 2013 examination report, the appellant told the examiner that he continued to have pain in the shoulders and that on flare-ups, his range of motion was reduced and the pain more severe.  

Range of motion studies produced the following results:

Left flexion 			0 to 110 degrees
Left abduction		0 to 110 degrees
Pain on motion		Yes

Right flexion 		0 to 110 degrees
Right abduction		0 to 110 degrees
Pain on motion		Yes

The examiner did find that the there was some functional loss, less movement than normal, and more pain, in both shoulders.  Range of motion findings remained the same with repetitive movement.  Tenderness in both shoulders was also diagnosed.  Muscle strength was not diminished.  

As reported, the appellant underwent yet another orthopedic examination in January 2014.  The results of that examination are of record.  Range of motion studies produced the following results:

Left flexion 			0 to 90 degrees
Left abduction		0 to 90 degrees
Pain on motion		Yes

Right flexion 		0 to 90 degrees
Right abduction		0 to 90 degrees
Pain on motion		Yes

Per the examination report, the Veteran was unable to perform repetitive motion testing due to pain.  Upon completion of the examination, the examiner concluded that there was no nerve involvement in either shoulder.  The examiner wrote:

	. . . that the Veteran's service connection bilateral DJC of the AC joints and early DJD of the glenohumeral joints results in chronic pain requiring hydrocodone for control of pain, with steroid injections failing to provide significant relief, and which results in functional loss/functional impairment from less movement than normal, weakened movement, excess incoordination, impaired ability [to] execute skilled movements smoothly and pain on movement which impacts work due to no lifting of more than 15 pounds or repetitive use of left shoulder, no pushing, pulling, and inability to do work above his head due to pain and having pain when holding a phone to his shoulder.  With flares, which occur several times a year, occurring with weather changes and overuse, lasting over a week, the Veteran experiences increased pain, decreased range of motion and decreased function, which Veteran describes as shoulders can only be flexed and abducted to 90 degrees, a decrease from his baseline ROM.

The record reveals that in February 2014, the appellant had arthroscopic surgery on his left shoulder to repair a torn rotator cuff and to debride the shoulder joint.  The claims file shows that following the surgery, the appellant was assigned a temporary total evaluation.  

Subsequently, the AMC reviewed the appellant's file and then assigned a 20 percent disability evaluation for each shoulder, effective January 15, 2014.  

VA has obtained the appellant's treatment records.  These records reflect complaints of pain and discomfort and show that he has received prescriptions for anti-inflammatory and pain reduction medications.  Additionally, the Board has requested additional information from the appellant concerning the left shoulder disability and any post-surgical complications/complaints/findings.  Such information has not been forthcoming.  

First, the Board acknowledges the appellant's statements and assertions that he experiences pain in both shoulders along with the description of the limitations produced by the disabilities of the shoulders.  While lay witnesses are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board observes that the appellant, over the course of this appeal, described symptomatology indicative of moderately severe, but not severe, left and right shoulder disabilities.  His recitation of the symptoms produced by his shoulder disorders has remained consistent and not contradictory.  The Board finds that the appellant's statements are reasonable, credible, probative, and they add weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

The evidence clearly indicates that since applying for benefits, the appellant has experienced some limitation of motion of the left and right shoulders.  The same evidence strongly suggests that the range of motion of the shoulders has increased in severity and the complaints of pain/discomfort have increased.  Nevertheless, there is no indication from the record that the appellant suffers from flail shoulders, nonunion of either humerus, or fibrous union of the left or right humerus.  Additionally, there is no evidence of the record suggesting or indicating that there is recurrent dislocation of either shoulder.  

First considering the rating period prior to January 15, 2014, during which a 10 percent evaluation is presently assigned, the Board finds that the totality of the evidence, including lay statements regarding pain and functional limitation, warrant a 20 percent evaluation.  However, the Board also finds that, at no time during the period on appeal is a 30 percent evaluation warranted. 

Indeed, because the appellant's limitation of motion does not approximate what is required for a 30 percent rating (limitation to 25 degrees from the side), such a rating is not warranted.  Also, because intermediate ankylosis, either favorable or unfavorable, has not been shown, a 30 percent rating in accordance with 38 C.F.R. Part 4, Diagnostic Code 5200 (2013) is not for application.  Additionally, the Board accepts that the appellant has a significant degree of functional impairment and pain as indicated above.  When examined by VA over the course of the appeal period, there is evidence of tenderness on palpation and recurrent moderate to severe pain on motion.  Range of motion has been reduced with reported pain, stiffness, fatigability, and some activity restrictions.  However, neither the law nor the medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 20 percent when all of the complaints and findings are considered.  

With the exception of the last examination in January 2014, there has been no showing of additionally reduced function with repetitive movement.  At the January 2014 examination repetitive testing could not be accomplished.  Still, the initial range of motion findings shown at that examination are so far from meeting the criteria for the next-higher evaluation the Board simply cannot find that the inability to perform testing on repetition warrants an increase here.  Moreover,
the Board notes that at that same examination the Veteran indicated that during flare-up his motion was reduced such that he could raise each arm to only 90 degrees.  This would be "shoulder level," contemplated by the currently assigned 20 percent rating.  It would be reasonable to infer that the function of the arm during flare-ups and during repetitive motion would be fairly comparable.  Thus, 
the flare-ups here, and the inability to complete repetitive motion testing, while indicating a heightened level of disability as compared to the Veteran's baseline of disability, fail to show that the crtieria for the next-higher 30 percent criteria have been met in this case.  

For the above reasons, the Board thus finds that shoulder symptoms displayed throughout the entirety of the appeal period are contemplated by a 20 percent rating.  

As an aside, as there has not been any findings showing that there has been impairment of the clavicle or scapula, or nonunion thereof, or dislocation of the clavicle or scapula, the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5203 (2013) is not for application.  

Therefore, based on the above, the Board finds that the criteria for a disability rating of 20 percent for each of the shoulders from the date of the appellant's claim to the present have been met.  However, the evidence does not support an evaluation in excess of 20 percent at any time during the rating period on appeal.  The Board has also considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, and 4.45 (2013) would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  It is not disputed that the appellant has limitation of motion in both shoulders and that he suffers from pain that may be greater upon flare-ups.  Notwithstanding, the Board finds that the 20 percent disability rating adequately compensates him for his limitation of motion, pain, and functional loss.  Limited motion of each shoulder results in a certain level of functional loss.  However, there is a lack of objective medical evidence showing that the appellant suffers any additional functional loss and/or limitation of motion during flare-ups or with use.  Hence, the preponderance of the evidence is against a disability evaluation in excess of 20 percent. 
 
Additionally, arthritis has been diagnosed in both shoulders, as noted above.  Yet a separate rating should not be assigned for the diagnosed arthritis because the evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 59 (1994).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The claimant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, supra.  Here the appellant has been assigned compensable evaluations in conjunction with restriction of motion of the shoulders.  To assign a separate rating for arthritis would mean that the VA would be awarding disability twice for the same manifestation - restriction of motion(movement) - since arthritis is evaluated based on limitations of movement or motion.  Hence, a separate rating may not be assigned for either shoulder.  

IV.  Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for the disabilities discussed above.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right and left shoulder disabilities is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disabilities with the established criteria found in the rating schedule for each of the conditions shows that the rating criteria reasonably describes the appellant's disability level and symptomatology, as discussed above.  

In short, there is nothing in the record to indicate that these service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2013) is not warranted.  


							(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a 20 percent disability evaluation, but no higher, for degenerative joint disease of the right acromioclavicular joint and early degenerative joint disease of the right glenohumeral joint, prior to January 15, 2014, on appeal from an initial grant of service connection, is granted.  

Entitlement to a 20 percent disability evaluation, but no higher, for degenerative joint disease of the left acromioclavicular joint and early degenerative joint disease of the left glenohumeral joint, prior to January 15, 2014, on appeal from an initial grant of service connection, is granted.  

Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the right acromioclavicular joint and early degenerative joint disease of the right glenohumeral joint, after January 15, 2014, on appeal from an initial grant of service connection, is denied.  

Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the left acromioclavicular joint and early degenerative joint disease of the left glenohumeral joint, after January 15, 2014, on appeal from an initial grant of service connection, is denied.  




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


